

CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (this “Agreement”) is dated as of the 26th day of
October, 2006, by and between PLATINUM ENERGY RESOURCES, INC., a Delaware
corporation (“Platinum”), and Lance Duncan (“Duncan”).
 
WHEREAS, on January 26, 2006, Platinum, Tandem Energy Holdings, Inc. (“Tandem”)
and PER Acquisition Corp. (“PER”) and certain stockholders of Tandem, entered
into an Agreement and Plan of Merger (as amended, the “Merger Agreement”)
pursuant to which PER was to merge with and into Tandem; and
 
WHEREAS, in connection with the proposed merger, on January 26, 2006, Platinum
entered into a letter agreement with Duncan pursuant to which Platinum agreed to
pay to Duncan a fee for his services in connection with the proposed merger as
well as for future consulting services (the “Letter Agreement”); and
 
WHEREAS, in connection with the parties’ determination to restructure the
proposed transaction, on October 4, 2006, the Merger Agreement was terminated by
the parties and on October 4, 2006, Platinum, PER, Tandem Energy Corporation
(“TEC”) and certain stockholders of Tandem, entered into an Asset Acquisition
Agreement and Plan of Reorganization (the “Acquisition Agreement”) pursuant to
which PER will acquire substantially all of the assets and assume substantially
all of the liabilities of TEC (the “Acquisition”); and
 
WHEREAS, in light of the restructured transaction, on October 26, 2006, the
Letter Agreement was terminated by the parties thereto and the parties
acknowledged that, notwithstanding the termination of the Letter Agreement,
Platinum desires to retain Mr. Duncan’s services in connection with possible
business transactions and Mr. Duncan desired to render such services;
 
NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
1.    Consulting Services. Platinum hereby engages Duncan to investigate and
evaluate enterprises in the energy industry, focusing on oil and gas, with a
view to possible future acquisition and, if warranted, to assist in the
scheduling of meetings, site inspections and due diligence investigations
between the parties, as applicable (the “Services”). Duncan shall perform the
duties and responsibilities under this Agreement to the best of his abilities in
a diligent, trustworthy, businesslike and efficient manner, and shall report to
Mark Nordlicht, Chairman, or Barry Kostiner, President of Platinum. Duncan shall
also investigate and evaluate such enterprises as Messrs. Nordlicht or Kostiner
or the board of directors of Platinum may direct during the Term of this
Agreement.
 
2.    Term. Subject to the provisions of Sections 4, 7 and 8 hereof, which shall
remain in effect, the term of this Agreement (the “Term”) shall commence on the
closing of the Acquisition (the “Commencement Date”) and terminate on the
eighteen month anniversary of the Commencement Date. In the event that the
Acquisition is not consummated, Platinum shall have no liability to Duncan of
any of his affiliates hereunder.
 
3.    Duties. The parties agree that Duncan shall devote such portion of his
working time, attention and energy as the parties may from time to time agree
upon, provided that Duncan shall make every effort to investigate and evaluate
such enterprises as Platinum may from time to time direct. Duncan agrees not to
engage in any activities outside of the scope of this engagement that would
detract from, or interfere with, the fulfillment of his responsibilities or
duties under this Agreement or otherwise clothe him with apparent authority to
act on behalf of Platinum unless expressly directed. Duncan agrees not to
expressly or impliedly represent himself as an officer, director, employee,
agent or representative of the Company with the power or authority to negotiate
on behalf of, or to obligate or bind, the Company.
 
4.    Compensation; Limitations on Transfer.


4.1    For performance of the Services hereunder, subject to the terms and
conditions hereof, Platinum shall pay to Duncan 714,286 shares of Platinum
common stock, $.0001 par value per share (representing approximately $5 million
at a per share price of $7 per share)(the “Shares”) as follows: (i) 178,573 on
the Commencement Date, and (ii) 178,571 on the six month, 12 month and 18 month
anniversary of the Commencement Date. Duncan shall not receive any other salary,
bonus or other remuneration or benefits from Platinum during the Term of this
Agreement other than as specifically set forth in this Agreement and, in his
capacity as a stockholder of Platinum.
 

--------------------------------------------------------------------------------


 
4.2    Duncan acknowledges that the Shares, when issued, shall constitute
“restricted securities” under the Federal securities laws inasmuch as they will
be acquired from Platinum in a transaction not involving a public offering and
that, under such laws and applicable regulations, such Shares may be resold only
under certain limited circumstances. In addition to, and not in limitation of
the restrictions imposed by applicable securities laws, from the Commencement
Date through the eighteen month anniversary of the Commencement Date, Duncan
agrees that he shall not transfer any of the Shares regardless of the
availability of an applicable exemption to registration and that, from and after
the expiration of the eighteen month period immediately following the
Commencement Date through the third anniversary of the Commencement Date, Duncan
agrees that he shall be entitled to transfer in the aggregate only up to ten
percent of the Shares per calendar quarter.
 
5.    Representations and Warranties of Duncan. Duncan hereby represents and
warrants to Platinum with respect to the acquisition of Shares as compensation
hereunder as follows:
 
5.1    Duncan has been given access to such documents, records, and other
information and has had adequate opportunity to ask questions of, and receive
answers from, Platinum’s officers and representatives concerning Platinum’s
business, operations, financial condition, assets, liabilities, and all other
matters relevant to his investment in the shares to be issued to him as
compensation hereunder. Duncan acknowledges that he has received no
representations or warranties from Platinum or its officers or representatives
in making this investment decision other than as set forth in this Agreement.
 
5.2    Duncan understands that acquisition of Shares of Platinum common stock is
a speculative investment involving a high degree of risk. Duncan is aware that
there is no guarantee that Duncan will realize any gain from accepting the
Shares as compensation. Duncan is acquiring the Shares for his own account (or
for one or more separate accounts maintained by him), for investment and not
with a view to the distribution thereof in violation of the Securities Act of
1933, as amended, and any applicable securities laws of any state.
 
5.3    Duncan represents that he is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended.
Duncan is financially able to bear the economic risk of this decision to accept
the shares as compensation, including the ability to hold the Shares
indefinitely or to afford a complete loss of his investment in the Shares.
Duncan has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of an investment in the shares and
has the capacity to protect his own interests in connection with such
investment. Duncan acknowledges and understands that Platinum has never paid
dividends on the Shares and does not anticipate paying dividends in the
foreseeable future.
 
5.4    Duncan acknowledges that the certificates for the securities comprising
the Shares that Duncan will receive will contain legends substantially as
follows:
 
THE SHARES THAT ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT WITH
RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR PLATINUM ENERGY
RESOURCES, INC. (THE “COMPANY”) RECEIVES AN OPINION OF COUNSEL FOR THE COMPANY
THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.
THE SHARES THAT ARE REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF AN AGREEMENT BETWEEN THE COMPANY AND MR. LANCE DUNCAN, DATED AS OF
OCTOBER 26, 2006.
 

--------------------------------------------------------------------------------


 
Duncan acknowledges that the Shares must be held indefinitely unless
subsequently registered under the Securities Act of 1933, as amended, unless an
exemption from such registration is available. Duncan is aware of the provisions
of Rule 144 promulgated under the Securities Act of 1933, as amended, that
permit limited resale of securities purchased in a private placement subject to
the satisfaction of certain conditions. Duncan expressly acknowledges and agrees
that Platinum is relying upon Duncan’s representations contained in this
Agreement.
 
6.    Termination.
 
6.1    Duncan’s consultancy hereunder shall terminate prior to the scheduled end
of the Term upon the mutual agreement of Platinum and Duncan. Notwithstanding
any termination of Duncan’s consultancy for any reason, Duncan will continue to
be bound by the confidentiality provisions contained herein.
 
6.2    All issuances of Shares to be made hereunder shall be conditioned upon
Duncan’s compliance with his confidentiality obligations contained herein.
Platinum will not be obligated to continue any such issuances to Duncan in the
event that Duncan breaches the terms of this Agreement.
 
7.    Confidentiality.
 
7.1    Duncan covenants and agrees that he shall not at any time, during or
after the Term, reveal, divulge, or make known to any person or use for his own
account any Platinum Confidential Information As used herein, the term
“Confidential Information” shall be deemed to include information obtained by
Duncan that relates to the past, present, or future business activities of
Platinum or its affiliates including, without limitation, information relating
to prospects and financial condition.
 
7.2    Duncan acknowledges that (a) the Confidential Information was developed
at great expense and that the Confidential Information is critical to the
condition (financial or otherwise) and competitive survival of that party, and
(b) a violation of any of the provisions of this Section 7 could result in
irreparable injury to such party; and, therefore, Duncan agrees that Platinum
shall be entitled to equitable relief, including injunction and specific
performance, in the event of any breach of any of the provisions of this Section
7, in addition to all other remedies available to such party at law or in
equity.
 
8.    No Conflict; Release.
 
8.1    Duncan hereby represents and warrants to Platinum that (a) this Agreement
constitutes Duncan’s legal and binding obligation, enforceable against him in
accordance with its terms, (b) his execution and performance of this Agreement
does not and will not breach any other agreement, arrangements, understanding,
obligation of confidentiality, employment relationship to which he is a party or
by which he is bound or any law, rule or regulation, and (c) during the Term, he
will not enter into any agreement, either written or oral, in conflict with this
Agreement or his obligations hereunder.
 
8.2    Duncan, on behalf of himself, his agents, representatives, attorneys,
assigns, heirs, executors, and administrators, hereby unconditionally and
irrevocably remises, releases and forever discharges Platinum, Tandem Energy
Holdings, Inc., Tandem Energy Corporation and Shamrock Energy Corporation and
their respective past, present and future officers, stockholders, directors,
employees, representatives, attorneys, agents, successors, divisions, companies,
subsidiaries, parents and affiliates (and past, present and future agents,
directors, officers, stockholders, employees, representatives and attorneys of
such divisions, companies, subsidiaries and affiliates), or any of them
(collectively, the “Releasees”), of and from any and all suits, claims, demands,
interest, costs, attorneys’ fees, expenses, actions and causes of action,
rights, liabilities, obligations, promises, contracts, controversies, losses and
debts of any nature whatsoever that Duncan, or his heirs, successors, legal
representatives or assigns, now has, owns or holds, or at any time heretofore
ever had, owned or held, or could have owned or held, whether known or unknown,
suspected or unsuspected. This release specifically includes any and all
contracts and agreements by and between any of the Releasees and Duncan and/or
any of his affiliates, all of which are hereby released, waived, terminated and
discharged and any such contracts or agreements shall be null and void and of no
further effect as between the parties thereto, except for the Finder’s Agreement
and the Termination Agreement, each dated even date herewith. Duncan further
covenants and agrees that he shall forever forbear from pursuing and does hereby
waive and withdraw any legal proceedings, administrative or judicial, against
the Releasees asserting any claim of any arising out of or that may have existed
at any time on or prior to the date of this Agreement. Duncan represents that he
has not assigned any asserted or unasserted claims to any person or entity and
acknowledges that Platinum enters into this Agreement in reliance on that
representation. Nothing herein shall preclude Duncan from enforcing the terms of
this Agreement.
 

--------------------------------------------------------------------------------


 
9.    Status as an Independent Contractor. Platinum and Duncan acknowledge and
agree that Duncan shall be acting as an independent contractor only in
performing the Services and not as an employee, agent or joint venturer of or
with Platinum, and shall have no authority to obligate or bind Platinum. The
parties acknowledge that, except as otherwise agreed to by Duncan and Platinum,
any taxes that may be due and owing with respect to the compensation to Duncan
hereunder shall be the sole responsibility of Duncan.
 
10.    Miscellaneous.
 
10.1    Successors and Assigns; Entire Agreement; No Assignment; Severability.
This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors or heirs, distributes and personal representatives.
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes other prior and contemporaneous
arrangements or understandings, whether written or oral, with respect thereto.
This Agreement may not be assigned without the prior written consent of the
other party. If any portion of this Agreement is deemed unenforceable, such
provision shall be enforced to the fullest extent permitted by law and the
remainder of this Agreement shall remain in full force and effect.
 
10.2    Notices. All notices, consents and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand or (b) five (5) business days after being mailed, prepaid
postage, certified mail, return receipt requested as follows: If to the Company:
Platinum Energy Resources, Inc., 25 Phillips Parkway, Montvale, New Jersey 07645
Attention: Barry Kostiner, President, facsimile (212) 581-0002. If to Duncan:
Keith C. Thompson Esq., Law Offices of Keith C. Thompson P.C., 4216 102nd
Street, Lubbock, Texas 79423, facsimile (806) 783-8357.
 
10.3    Changes; No Waiver. The terms and provisions of this Agreement may not
be modified or amended, or any of the provisions hereof waived, temporarily or
permanently, without the prior written consent of each of the parties hereto. A
waiver or failure to enforce the terms of this Agreement or any similar
agreement by a party in one instance shall not constitute a waiver of its rights
hereunder with respect to other violations of this or any other agreement.
 
10.4    Governing Law. This Agreement and (unless otherwise provided) all
amendments hereof and waivers and consents hereunder shall be governed by the
internal law of the State of New York, without regard to the conflicts of law
principles thereof.
 
10.5    Counterparts; Facsimile Signatures. This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. This Agreement may
be executed by any party by delivery of a facsimile signature, which signature
shall have the same force and effect as an original signature. Any party which
delivers a facsimile signature shall promptly thereafter deliver an originally
executed signature to the other party(ies); provided, however, that the failure
to deliver an original signature page shall not affect the validity of any
signature delivered by facsimile.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date first above written.

       
PLATINUM ENERGY RESOURCES, INC.
 
   
   
    By:   /s/ Barry Kostiner  

--------------------------------------------------------------------------------

Name:    Barry Kostiner   Title:      Chief Executive Officer

       
CONSULTANT:
 
   
   
              /s/ Lance Duncan  

--------------------------------------------------------------------------------

Lance Duncan    

 